PER CURIAM.
William Wayne Roark, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his petition filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. According*241ly, we affirm because, as noted by the district court, Roark failed to demonstrate that 28 U.S.C. § 2255 (2000) is an inadequate or ineffective remedy. See In re Vial, 115 F.Sd 1192, 1194 n. 5 (4th Cir.1997). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.